 In the Matter of STANDARD RomrER Co., INC., EMPLOYERandINDE-PENDENT WORKERS UNIONandAMALGAMATED CLOTIIING WORKERSOF AMERICA, C. I. 0., PETITIONERSCase Nos. 1-R-3893 and 1-RC-45.Decided April 29, 1948Messrs.George Triedman,of Providence,R. I., andHyman Borax,of Boston,Mass., for the Employer.Mr. Amos L. Lachapelle,of Pawtucket,R. I., for Petitioner, Inde-pendentWorkers Union.'Mr. Sidney S. Grant,of Boston, Mass., for Petitioner,AmalgamatedClothing Workers.DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed, hearing in these cases was held at Provi-dence, Rhode Island, on March 18, 1948, before Robert E. Greene,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Sections 3 (Ii) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERStandard Romper Co., Inc., a New York corporation, operates aplant in Pawtucket, Rhode Island, where it manufactures infants'rompers.For the 6-month period ending December 1947, the Em-ployer purchased raw materials, consisting of cotton cloth, thread andaccessories, valued at more than $50,000, of which more than half was1Each of the petitioners filed a petition pursuant to Section 9 (c) of the Act,the formeron August 11, 1947, in Case No 1-R-3393 and the latter on November 5, 1947, in CaseNo. 1-RC-45The petitions were consolidated and heard together'Chairman Herzog and Members Reynolds and Murdock77 N L R. B., No. 69.421788886-49-vol. 77-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased outside the State of Rhode Island.The Employer's salesfor the same period exceeded the value of its raw material purchases,and more than half of the finished product was shipped to points out-side the State of Rhode Island.The 'record indicates that the salaries of eight or nine employees inthe knit goods division of the Employer are probably reimbursed byHealth-Tex, Incorporated, another corporation with New York officesat the same address as that of the Employer.These employees workon the first floor of the plant, which floor also has the shipping, packingand receiving departments, and produce all the knit goods used by theEmployer.Health-Tex is the trademark of all knit goods distributedby the Employer, and Stan Togs is the trademark of its woven goodsproducts.These knit goods employees are hired and supervised byStandard Romper, are carried on its pay roll with numbers not dupli-cated by other employees, and are subject to the same conditions andbenefits of employment as the remainder of Standard's employees.Counsel for the Employer conceded that these knit goods employeesare employees of Standard Romper Co., Inc., within the meaning of theNational Labor Relations Act, and we so find.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner, Independent Workers Union, is an unaffiliated labororganization claiming to represent employees of the Employer.The Petitioner, Amalgamated Clothing Workers of America, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil the Board has certified a representative.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth petitioners wish to exclude cafeteria workers from the proposedunit of production and maintenance employees; the Employer wishesthem included.The Amalgamated Clothing Workers would excludeassistant floor ladies; the Independent Workers Union and the EnI- STANDARD ROMPER CO., INC.423ployer would include them.All parties are agreed on the inclusion ofinspectors and the exclusion of the truck driver, the telephone operator,the instructor, and the watchmen.Cafeteria employees:A chef, paid a salary, is in charge of thecafeteria located in the basement of the plant.. He is admittedly asupervisor.In addition, six others, all paid on an hourly basis, areemployed in the cafeteria : an assistant chef, a counter man, a kitchenloan who prepares vegetables and assists in dishwashing, a dishwasher,a bus boy, and a cashier.These employees receive the same generalbenefits as do production and maintenance employees but work longerhours, except that the bus boy works 2 to 3 hours per day and thecashier S.The Board has included cafeteria employees in units of pro-duction and maintenance employees on the ground that their interestswere not so dissimilar as to preclude their proper representation ina single unit=No reason appears to exclude them in this instance.Assistant floorladies :The Employer employs 8 women designatedas assistant floorladies, and 7 as floorladies.3The latter are admittedlysupervisors, earn 50 percent more than the assistants and are paid a,salary.The assistant floorladies are paid on an hourly basis.Theyreceive the same general benefits as production and maintenance work-ers.However, production employees earn more than assistant floor-ladies.According to testimony of C. H. Heaslip, superintendent ofthe knit goods division, the assistant floorladies are service employeeswho, at the direction of a floorlady or a foreman, keep the operatorssupplied with work and return the work to storage bills as particularoperations are completed.Each assistant floorlady services approxi-mately 40 operators.When requested by an operator to get supplies,she does so without asking permission from the floorlady.Assistantfloorladies have no desk at which to work. Instructions as to theprocess to be used in manufacturing are given by the floorladies orforemen, although on minor matters an assistant floorlady may be sentto instruct an operator.Assistant floorladies do not inspect work andare not authorized to express opinions about an operator's work.Heaslip testified that when a floorlady is out, either the "instructorfloorlady" ; or he fills in. If more than 2 floorladies or foremen are2Matter of The Ranland Corporation,62 N. L. R B 248;Matter of thelGlobe Co, 6bN L. R B. 1312,Matter of .Armour fCo., 60 N. L. R B. 740More recent Board decisionshave also included cafeteria employees :Matter of The Univis LensCo , 72 N L R. B 149,Matter of BendixAviationCorporation, 72 N.L R. B. 642 ;Matter of Bowers Battery fSpark Plug Co , Inc, 72 N.L. R. B 1161'There are about 600 employees in all ; some departments are run by foremen, the dutiesof foremen and floorladies being approximately the same.The record does not indicate thetotal number of employees who are admittedly supervisors4Apparently Henslip was referring to this same employee when lie used the term "instruc-tor super%il or" and meant the instructor whom all parties have agreed to exclude from theunit. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDout, the assistant floorlady may be given"certain limited discretion-ary authority."It appears from the record that these assistant floor-ladies have no supervisory authority.In addition,theyare paid likeproduction employees and subject to the same conditions of employ-ment.We shall therefore include them in the unit."We find that all the Employer's production and maintenance workersat its Pawtucket,Rhode Island, plant,including inspectors,cafeteriaemployees,and assistant floorladies,but excluding the truck driver, thetelephone operator,the instructor,watchmen, foremen,floorladies,office and clerical employees, guards,and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Standard Romper Co., Inc.,Pawtucket, Rhode Island, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the First Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented by IndependentWorkers Union or by Amalgamated Clothing Workers of America,C. I. 0., for the purposes of collective bargaining, or by neither.'5Mattcr of GloversvilleKul tangCo, 74 N L.R B 453, in which a "floorlady,"havingsimilar duties to the assistant floorladies in the instant case, was included in the unit;the plant in question employed foreladies and assistant foreladies as well as one floorlady ;lfcitter of Sampsel Time Control, Inc,68 N. L R. B. 419, in which"assistant floorladies"were included in the unit.8Any participant in the election herein may,upon its prompt request to,and approvalthei eof by,the Regional Director,have its name removed from the ballot.-.1